— Order affirmed, without costs of this appeal to either party. Memorandum: We have affirmed the order of Special Term on the ground that relator is properly held under an extradition warrant issued in accordance with section 829 of the Code of Criminal Procedure. (People ex rel. Hutchings v. Mallon, 218 App. Div. 461, affd. 245 N. Y. 521; People ex rel. Pahl v. Hagerty, 262 App. Div. 45, affd. 286 N. Y. 645; People ex rel. Samet v. Kennedy, 285 App. Div. 1116.) In arriving at this conclusion, we have not reached or passed upon the application of section 224 of the Correction Law. All concur. (Appeal from order of Erie Special Term dismissing the writ of habeas corpus and remanding relator to the custody of the duly authorized officer of State of Ohio.) Present—McCurn, P. J., Kimball, Williams, Goldman and Halpern, JJ.